Citation Nr: 1105310	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-24 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to a higher initial rating for the service-
connected Osgood-Schlatter's disease of the right knee with 
degenerative joint disease, rated as noncompensable from February 
18, 2003 to March 30, 2005, and rated as 10 percent disabling on 
the basis of arthritis from March 31, 2005 with a separate 
disability rating assigned for instability effective from October 
10, 2007.  

4.  Entitlement to service connection for a low back disability, 
to include as secondary to the service-connected right knee 
disability.  

5.  Entitlement to service connection for restrictive lung 
disease or pulmonary fibrosis (claimed as lungs burnt from 
chemicals).

6.  Entitlement to service connection for diabetes mellitus, type 
II.  

7.  Entitlement to service connection for bladder cancer with 
incontinence.  

8.  Entitlement to service connection for erectile dysfunction.  

9.  Entitlement to service connection for recurrent otitis 
externa.  

10.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2004, May 2004, July 2005, and August 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

The April 2004 rating decision, in pertinent part, denied service 
connation for diabetes mellitus, type II, bladder cancer, 
erectile dysfunction, otitis externa, glaucoma and PTSD.  The 
Veteran's Notice of Disagreement (NOD) was received at the RO in 
April 2004 and a Statement of the Case (SOC) was issued in May 
2006.  The Veteran submitted a timely substantive appeal in June 
2006.  The RO did not certify the glaucoma issue to the Board.  
However, the RO did issue a supplemental statement of the case on 
all issues including glaucoma in October 2009.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009) (the Court of Appeals for 
Veterans Claims held that by treating an issue as if it were part 
of a timely filed Substantive Appeal for years, VA waived any 
objections it might have had to the timeliness of filing).

The May 2004 rating decision denied service connection for 
restrictive lung disease or pulmonary fibrosis, claimed as lungs 
burnt from chemicals.  The Veteran's NOD was received at the RO 
in May 2004.  The RO issued an SOC in May 2006, and the Veteran's 
substantive appeal was received at the RO in June 2006.  

The July 2005 rating decision confirmed and continued a 
previously assigned noncompensable rating for the service-
connected Osgood-Schlatter's disease of the right knee; and, 
denied service connection for a low back disability.  The 
Veteran's NOD was received at the RO in May 2006 and the RO 
issued an SOC in June 2009.  The RO also issued another rating 
decision in June 2009 that increased the disability rating for 
the service-connected Osgood-Schlatter's disease of the right 
knee to 10 percent, effective from March 31, 2005.  In addition, 
the RO granted a separate 10 percent rating on the basis of 
instability of the right knee, effective from October 10, 2007.  
As the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The Veteran indicated his intent to continue with his 
appeal with the submission of a timely substantive appeal that 
was received at the RO in June 2009.

The August 2008 rating decision denied service connection for 
hypertension.  The Veteran's NOD was received in October 2008 and 
the RO issued an SOC in June 2009.  The Veteran's substantive 
appeal was received at the RO in June 2009.  

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in May 2005, and then again in 
November 2006.  Transcripts of his testimony from both hearings 
are associated with the claims file.  In August 2010, the Veteran 
also testified via video conference at the RO before the 
undersigned Veterans Law Judge sitting at the Board in 
Washington, DC.  A transcript of his testimony is associated with 
the claims file.

The issues of service connection for a low back disability; 
restrictive lung disease or pulmonary fibrosis (claimed as lungs 
burnt from chemicals); diabetes mellitus, type II; bladder cancer 
with incontinence; erectile dysfunction; recurrent otitis 
externa; and hypertension are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 27, 2010, during his video conference hearing at 
the RO before the undersigned Veterans Law Judge sitting at the 
Board, and prior to the promulgation of a decision in the appeal, 
the Veteran indicated his request to withdraw from appellate 
status the issues of entitlement to service connection for 
glaucoma and PTSD.  

2.  Prior to March 2005, the Veteran's service-connected Osgood-
Schlatter's disease of the right knee was productive of normal 
range of motion, there was no instability, and the knee was 
assessed as normal.  Arthritis of the right knee joint was not 
shown until 2006.

3.  Since March 2005, the Veteran's service-connected Osgood-
Schlatter's disease of right knee has been productive of 
degenerative changes in the right knee and mild spurring with 
effusion, and with motion limited to 90 degrees.  Ankylosis has 
not been demonstrated.   

4.  The Veteran's service-connected right knee disability has 
never been productive of more than mild, or "slight" lateral 
instability or recurrent subluxation, which was first noted on 
examination in October 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issue of entitlement to service 
connection for glaucoma have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issue of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2010).

3.  The criteria for the assignment of a compensable rating prior 
to March 30, 2005 and for the assignment of a rating in excess of 
10 percent thereafter for the service-connected Osgood-
Schlatter's disease of the right knee with DJD on the basis of 
painful motion have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2010).

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected Osgood-Schlatter's 
disease on the basis of subluxation and/or lateral instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  

In this case, the Veteran (appellant) has withdrawn this appeal 
as to the issues of service connection for glaucoma and PTSD, 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to those issues.  
Accordingly, the Board does not have jurisdiction to review the 
issues of entitlement to service connection for glaucoma or PTSD 
and they are therefore dismissed.

II.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Here, the Veteran filed his initial claim of service connection 
for a right knee disability in February 2003.  An initial duty to 
assist letter was sent to the Veteran in response to his claim 
that same month.  Regardless of whether that letter was 
sufficient, the claim of service connection for a right knee 
disability was granted, so any defect with the initial February 
2003 letter is harmless error.  

Although the Veteran did not specifically disagree with the 
initial rating assigned following the grant of service connection 
in April 2004, he did file a claim for increase in March 2005, 
which was within a year of receiving notice of the April 2004 
rating decision that granted service connection.  Because he 
filed his claim for increase within the one-year period following 
issuance of the rating decision, it is considered a NOD, and not 
a new claim for interest, particularly given that the Veteran 
later received another rating decision addressing the right knee 
claim for increase, which he did timely appeal with the 
submission of another NOD, and a timely substantive appeal.  
Thus, the April 2004 rating decision did not become final with 
respect to the right knee disability.  

In any event, after the RO received the Veteran's March 2005 
correspondence requesting an increased rating for the right knee, 
the RO issued another duty-to-assist letter in May 2005 that 
addressed the increased rating aspect of the claim.  The May 2005 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate an increased rating claim and 
the relative duties of VA and the claimant to obtain evidence.  

Then, in September 2008, the RO sent the Veteran another letter 
which provided the Veteran with the rating criteria pertinent to 
the knee, and explained how disability ratings are assigned.  

The notices provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  
III.  Increased Ratings - right knee

The Veteran seeks higher disability ratings for the service-
connected Osgood-Schlatter's disease of the right knee with DJD, 
currently rated as noncompensable prior to March 31, 2005 and 
rating as 10 percent thereafter with an additional 10 percent 
rating assigned on the basis of lateral instability and/or 
subluxation.  

The service-connected right knee instability/subluxation rating 
of 10 percent is assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and the service-connected Osgood-
Schlatter's disease with DJD rating of 10 percent is assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

38 C.F.R. § 4.40 provides that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation when 
slight, a 20 percent disability rating requires moderate 
impairment of the knee due to recurrent subluxation or lateral 
instability, while a 30 percent disability rating requires severe 
impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5010 traumatic arthritis is rated on 
limitation of motion of the affected part, as arthritis, 
degenerative.  

The criteria pertaining to degenerative arthritis under 
Diagnostic Code 5003 instruct to rate degenerative arthritis 
established by X-ray findings on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, a 10 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A 20 percent rating is assigned where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations.  
These ratings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with 
regard to limitation of motion of the knee.  Under Diagnostic 
Code 5260, limitation of flexion of the knee warrants a zero 
percent rating when flexion is limited to 60 degrees; a 10 
percent rating when limited to 45 degrees; a 20 percent rating 
when limited to 30 degrees; and a 30 percent rating when limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent rating when limited to 15 degrees; 30 
percent when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

At VA examination in March 2004, the Veteran reported some aching 
with exertion.  The Veteran's knee was stable on examination.  
There was no swelling or crepitance.  The Veteran had a normal 
range of motion with flexion from 0 to 140 degrees.  This range 
did not change when measured against resistance, actively, 
passively and repetitively.  There was no pain on motion either.  
He had a negative McMurray sign and a negative drawer sign.  X-
rays of the right knee was normal.  The impression was normal 
right knee.  

At a VA examination in May 2005, the Veteran reported more pain, 
in general, with more frequency.  He indicated occasional deep 
right medial joint pain especially over the prior three months.  
There were no functional limitations with regard to standing or 
walking.  Range of motion was 0 to 90 degrees.  Tenderness on the 
right knee was noted, as were bumps consistent with Osgood-
Schlatter's disease.  There was no crepitation, no grinding, no 
instability, no patellar abnormality and no meniscus abnormality.   
There was no additional limitation of motion on repetitive use.  
The examiner noted that old x-rays studies revealed a bone spur 
in the superior aspect of the right patella.

Private treatment records provide the first evidence of 
degenerative changes in the right knee as appearing in 2006.  May 
2005 x-ray studies revealed well-maintained joint spaces in the 
right knee, and only a bone spur was seen on the superior aspect 
of the right patella.  October 2006 x-rays indicated mild 
degenerative joint disease (DJD) of the right knee.  A 
corresponding magnetic resonance imaging (MRI) report of the same 
date revealed multiloculated ganglion adjacent to the origin of 
the lateral gastrocnemius.  Mild cartilage thinning of the medial 
femorotibial compartment was also noted.  No meniscal tear was 
identified and the ligaments were intact.  There was no 
appreciable chondromalacia patella

VA medical records show that in October 2006 the Veteran reported 
that he now had constant knee pain, worse with flexion, but there 
was no swelling or locking although the knee did give out with 
walking.  Physical examination revealed the knee was slightly 
warm, with no fluid.  The ligaments were stable and there was a 
mild increase in pain with palpation of the patella.  The 
assessment was chronic knee pain with exacerbation, questionable 
torn meniscus.  However, as noted above, no meniscal tear was 
identified on MRI testing.  

At the November 2006 RO hearing, the Veteran testified that his 
knee would collapse on him.  He had problems with walking, 
standing and squatting.  Climbing stairs would bring on locking.  
He stated that the knee did hurt some days.  

A December 2006 VA outpatient treatment record reveals that the 
Veteran was treated for right knee pain.  He presented with 
significant effusion and point tenderness upon palpation 
particularly retro patella.  There was a slight lack of range of 
motion and strength.  

The Veteran's right knee was examined again in October 2007.  The 
Veteran reported weakness (going up and down steps), stiffness 
(getting out of bed), swelling (especially when over walking), 
giving way, lack of endurance, locking, fatigability, and 
constant pain.  The Veteran reported that his activities were 
limited because of his knee pain and that he had trouble climbing 
stairs, which made the pain worse.  His knee gave out and caused 
him to fall.  On examination of the feet, there were signs of 
abnormal weight-bearing and the Veteran walked with a limp.  The 
Veteran used a brace for ambulation and support/stability of the 
right knee.  

Examination of the right knee revealed effusion and an increased 
bony protrusion below the right patella.  There was no edema, 
weakness, tenderness, redness, heat, guarding of motion or 
subluxation.  

The Veteran could flex the knee to 120 degrees, but this was 
limited another 5 degrees due to pain, and after repetitive use 
due to fatigue, weakness, lack of endurance and incoordination.  
Extension was normal at 0 degrees.  Anterior and posterior 
cruciate ligaments stability test of the right knee was abnormal 
with slight instability.  The medial and lateral meniscus test of 
the right knee was also abnormal with slight degree of severity.  
The examiner also noted that the x-rays of the right knee showed 
degenerative arthritic changes and mild spurring at the patella 
and tibial tuberosity.  The impression was minor bony 
degenerative changes.  

A July 2010 MRI result conclusion indicated that he had small 
joint effusion and mild degenerative or osteoarthritis changes 
referable to the knee joint, if anything, slightly more so 
medially.  The menisci were intact with no overt tear.  The 
cruciate and collateral ligaments were intact.  

The Veteran testified at the Board hearing that he had problems 
with limitation of motion, pain, and the knee giving way and 
resulting in him occasionally falling.  He experienced more pain 
if he was walking and also experienced tenderness deep in the 
knee.  He denied locking, but thought the right leg was weaker 
than the left and reported that he became easily fatigued upon 
walking.  He also had problems with swelling depending on 
activities undertaken, such as walking.  He took Hydrocodone, a 
pain medication, which helped.  He would typically have to sit 
down after walking a block, and could stand for 10 to 15 minutes.  
Climbing stairs was a problem and would actually make his leg 
collapse.  

The RO assigned a 10 percent rating for the service-connected 
Osgood-Schlatter's disease on the basis of objective evidence of 
mild DJD, which was first shown in the October 2006 private 
treatment records.  The RO assigned an effective date of March 
2005 and not October 2006 based on what it perceived to be the 
date of claim for increase.  However, as explained in detail 
above, the Board has determined that the Veteran's appeal is from 
the original grant of service connection, and therefore covers 
the entire period dating back to the effective date of service 
connection.  Nonetheless, as objective evidence of arthritis is 
not shown prior to October 2006, there is no basis on which to 
assign a compensable rating on the basis of arthritis prior to 
March 31, 2005.  None of the evidence of record shows compensable 
limitation of motion of the knee at any time during the appeal 
period and none of the evidence shows X-ray evidence of arthritis 
of the right knee prior to October 2006.  As such, there is no 
basis on which to assign a compensable rating for the service-
connected right knee disability prior to March 31, 2005.  
Moreover, the overall totality of the evidence dating back to the 
first examination in 2004 shows that the Veteran's right knee 
disability did not result in functional impairment at that time, 
but that it began to progressively worsen in mid 2005 and into 
2006.  At the 2004 VA examination, for example, the Veteran did 
not report constant pain, he did not wear a knee brace, he had 
normal range of motion and he had no swelling.  More complaints 
of pain were noted in 2005, but arthritis was first noted in 
2006.  Thus, there is no basis on which to assign a compensable 
rating prior to March 31, 2005, because entitlement did not arise 
prior to that time period.  Moreover, none of the medical 
evidence of record establishes ankylosis of the knee, nonunion, 
malunion or dislocated cartilage of the knee such that a rating 
pursuant to any of the other diagnostic codes pertaining to the 
knee would apply.  

Also for consideration is whether a rating in excess of 10 
percent is applicable for the time period beginning from March 
31, 2005; however, because the Veteran's flexion and extension of 
the knee is limited, but noncompensable, and because his DJD of 
the knee is mild, at most, a rating in excess of 10 percent on 
the basis of DJD is not for assignment in this case.  The effect 
of weakness and fatigability was the loss of an additional rating 
of motion of 5 degrees, however, limitation of motion to 30 
degrees was not shown or approximated.  The Veteran's pain and 
functional limitation has been accounted for with the assignment 
of the 10 percent rating, and does not additionally limit the 
knee motion such that a higher rating would be assignable.  The 
Veteran has pain in the right knee, which he states limits his 
functioning, but not to a degree that would warrant the next 
higher rating.  Given evidence of swelling and tenderness, for 
example, and the consistent reports of right knee pain shown in 
the record, the Veteran is entitled to at least the minimum 
compensable rating for the joint, and this he currently receives.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The next higher, 20 percent rating is not warranted 
under Diagnostic Code 5261 because extension of the knee is not 
limited to at least 15 degrees.  In fact, his extension has 
always been normal, therefore, a rating pursuant to Diagnostic 
Code 5261 is not warranted.  Similarly, the next higher, 20 
percent rating is not warranted under Diagnostic Code 5260 
because flexion of the knee is not limited to at least 30 
degrees.  

The service-connected instability of the left knee has been rated 
as 10 percent disabling pursuant to Diagnostic Code 5257.  To 
warrant the next higher rating under that code, the medical 
evidence would have to show moderate instability or subluxation.  
In October 2007, mild instability was noted.  However, 
instability was not found on examination prior to that time.  
Upon recent VA examination, mild instability was found.  Because 
no more than mild right knee instability or subluxation has ever 
been demonstrated, the criteria for the assignment of a rating in 
excess of 10 percent pursuant to Diagnostic Code 5257 are not met 
in this case.  

The Board has considered the Veteran's statements and testimony 
as to the severity of his symptoms and finds that they are 
credible, competent and probative.  The Veteran asserts that he 
has pain, giving way, weakness, stiffness, swelling, locking and 
fatigability which results in limitations on standing, walking, 
squatting and climbing stairs.  However, regarding the level of 
disability, the Board finds most probative the medical evidence 
which shows that range of motion was normal, to include on 
repetitive motion, and painless prior to March 2004, with no 
instability.  The March 2004 VA examination report was based on 
an examination of the Veteran and provided sufficient detail so 
the Board can render an informed decision.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
finding that the Veteran's disability was compensable prior to 
March 2005.  Moreover, after March 2005, the medical evidence 
shows that range of motion was limited at most to 90 degrees on 
flexion, even upon taking into account factors such as pain, 
weakness and fatigability and extension was normal.  As the 
Veteran had painful limitation of motion, a rating of 10 percent, 
but no higher, is warranted.  Again the Board finds most 
probative the VA examination reports of May 2005 and October 2007 
as well as the medical evidence which shows that arthritis was 
not diagnosed until 2006.  The VA examination reports were again 
based on an examination of the Veteran and provided sufficient 
information regarding the level of disability that the Board can 
render an informed determination.  Accordingly, the preponderance 
of the evidence is against finding that the criteria for a rating 
in excess of 10 percent are met from March 2005.  Regarding 
instability, while the Veteran has reported that he has a 
sensation of giving way, the Board finds most probative the 
medical evidence which did not find evidence of instability, 
which was assessed as slight, until October 2007.  The most 
probative evidence in this regard is the VA examination reports.  
The Veteran was tested for instability during each examination, 
however, instability was not found until October 2007.  Moreover, 
only slight instability was found.    
 
Finally, there is no code that would afford the Veteran ratings 
in excess of those currently assigned.  A rating pursuant to 
Diagnostic Code 5259 is not appropriate in this case because 
there is no evidence of symptomatic status post semilunar 
cartilage removal of the left knee.  Moreover, as the Veteran 
does not have ankylosis of the knee, a rating under Diagnostic 
Code 5256 is not appropriate.  Additionally, as dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint is not demonstrated with respect to 
the left knee, a rating under Diagnostic Code 5258 is not for 
application.  Although the Veteran reports locking, pain and 
effusion, the Board finds that he is not competent as a lay 
person to diagnose dislocation of the semilunar cartilage.  In 
that regard, the probative medical evidence, particularly the MRI 
reports, did not find dislocation of the semilunar cartilage.  
Moreover, even if the Veteran were competent to diagnose a 
dislocated cartilage, and his statements were found credible and 
probative, his statements would be outweighed by the more 
probative medical evidence, including the MRI reports, which 
specifically found there were no meniscal deficits.  

The Board has considered whether staged ratings beyond those 
assigned by the RO are appropriate.  However, the Board finds 
that the evidence does not show that higher ratings than those 
currently assigned are warranted for any period of time that is 
covered by this appeal.  

The preponderance of the evidence is against the claim for a 
compensable rating prior to March 31, 2005 and for an increased 
rating, in excess of 10 percent thereafter for the service-
connected right knee Osgood-Schlatter's disease with DJD, on the 
basis of limitation of motion, as well as the separately rated 
instability of the left knee; there is no doubt to be resolved; 
and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
knee disability under consideration here has rendered 
impracticable the application of the regular schedular standards.  
The schedular criteria contemplate the Veteran's symptoms in this 
case as was discussed above.  


ORDER

The issue on appeal of entitlement to service connection for 
glaucoma is dismissed.  

The issue on appeal of entitlement to service connection for PTSD 
is dismissed.  

A compensable rating for the service-connected Osgood-Schlatter's 
disease with DJD prior to March 31, 2005 on the basis of 
limitation of motion is denied.  

A disability rating in excess of 10 percent from March 31, 2005 
for the service-connected Osgood-Schlatter's disease with DJD on 
the basis of limitation of motion is denied.  

A disability rating in excess of 10 percent for the service-
connected instability associated with the service-connected 
Osgood-Schlatter's disease with DJD is denied.  


REMAND

The Veteran seeks service connection for low back disability; 
restrictive lung disease or pulmonary fibrosis (claimed as lungs 
burnt from chemicals); diabetes mellitus, type II; bladder cancer 
with incontinence; erectile dysfunction; recurrent otitis 
externa; and hypertension.

Regarding the back claim, the Veteran maintains that he injured 
his low back during service, at the same time he injured his 
knee, and has had back pain ever since.  A review of the STRs 
reveals that the Veteran reported back pain during service.  An 
April 1965 STR reveals that the Veteran was in an automobile 
accident.  

Private post-service treatment records dating back to 1985 note 
complaints of low back pain.  A November 1986 computerized 
tomography (CT) of the lumbar spine revealed spondylolysis at L-5 
with a Grade I spondylolisthesis of L-5 on S-1 and a 1mm broad 
based bulge of the disc in a 13 mm canal at L4-5. An August 1989 
private record notes extensive degenerative cervical and lumbar 
disease.  

An October 1989 private memorandum, which provides a patient 
history, notes that the Veteran hurt his back in March 1984 while 
working as a mechanic.  At that time, he slipped on a pump and 
felt a sharp pain in his neck and the pain went down towards his 
back.  A few days later he complained of stiffness in his neck as 
well as arm pain.  The Veteran reported that his low back started 
to hurt a few years later.

More recent VA records, from the current decade, reveal that the 
Veteran has reported chronic low back pain for years, and 
continued to receive low back injections from VA for back pain 
approximately every 4 to 6 weeks.  A February 2000 computerized 
tomography (CT) of the lumbar spine reveals spondylolysis and 
spondylolisthesis (Grade I) at L4-5; and, mild spondylolisis at 
L5-S1 with unroofing of the disc margin.  A January 2003 
computerized tomography (CT) scan of the lumbar spine revealed 
bilateral spondylolysis with mild anterior subluxation of L5 on 
S1.

In light of the Veteran's accident noted in service, and his 
current low back disability, along with his lay statements that 
he has had back pain since service, the Veteran should be 
afforded a VA examination to determination the current nature and 
likely etiology of any current low back disability.  In 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the 
Veteran claimed in the alternative during the Board hearing that 
his back condition is aggravated by his service-connected knee 
condition.  This should be addressed on remand.   

Regarding the claim of service connection for a disability of the 
lungs, the STRs show that the Veteran indeed inhaled poisonous 
chemicals during service.  More specifically, an April 1964 STR 
notes that the Veteran inhaled a mixture of phosphoric acid and 
chlorine bleach and that he had since had a considerable amount 
of respiratory difficulty.  His breathing was labored and he was 
coughing.  Oxygen did not appear to help.  The Veteran was 
admitted for observation, with a diagnosis of inhalation of 
phosphoric acid and chlorine bleach poisoning, acute.  

A week later, a chest x-ray was negative, but the Veteran's 
symptoms were reportedly getting worse and he was complaining of 
severe chest pain.  On examination, the Veteran was tender at the 
costo-chondral junction, bilaterally.  

In conjunction with the Veteran's claim of service connection, he 
was examined by VA in March 2004.  The Veteran reported the in-
service incident to the examiner, but the examiner was not 
provided with the claims file for review.  The Veteran also 
reported that he was a smoker.  The Veteran reported chronic 
shortness of breath.  

The examiner indicated that a chest x-ray from December 2002 was 
normal and that only a simple spirometry was performed in March 
2004.  No formal lung volumes, DLCO or arterial blood gases were 
performed.  FVC was 4.57 liters, 99 percent of predicted.  FEV1 
was 3.64 liters, 100 percent of predicted.  His FEV1/FVC was 101 
percent of predicted.  His FVC was 3.72 liters, 80 percent of 
predicted.  Inspiratory capacity was 2.92, which was 89 percent 
of predicted.  Based on the foregoing, the examiner opined that 
the Veteran could have restrictive lung disease or he could have 
pulmonary fibrosis; however, the examiner indicated that this was 
difficult to determine given his normal spirometry, and more 
detailed pulmonary function tests needed to be performed 
including possibly DLCO and arterial blood gas, which the 
examiner indicated would be infinitely useful for the Veteran's 
work-up.  

In an April 2004 addendum, a different provider indicated that 
"available records were reviewed by a pulmonary specialist."  
It was noted that because pulmonary function tests were normal, 
there was no need for additional testing.  The provider opined 
that it was unlikely that the Veteran's current condition was 
related to or due to poison exposure in the past.  

The above opinion is inadequate for the purpose for which it was 
requested.  Based on the current record, it still remains 
unknown, from what, if any, pulmonary disability the Veteran 
currently suffers.  Moreover, the April 2004 examiner provided 
absolutely no rationale for the opinion, and did not state why 
there was no need for additional testing, when the March 2004 
examiner specifically advised that a DLCO and arterial blood gas 
tests were critical to obtaining a current diagnosis and possible 
etiology.  

And, finally, the Veteran has more recently asserted that he 
could have an asbestos-related disability of the lungs, that he 
asserts originated from serving aboard naval ships during service 
in the 1960's.  This theory of entitlement has not yet been 
addressed by the Agency of Original jurisdiction, and, since it 
is unclear what disability of the lungs exists, the Veteran 
requires another pulmonary examination to determine the current 
nature and likely etiology of any pulmonary disability.  

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with an 
examination in March 2004, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to obtain an opinion as to 
etiology of any current March 2004 disability.  The examiner 
stated that this could not be accomplished without further 
testing.  That was not accomplished.  

Regarding the claim of service connection for diabetes mellitus 
and bladder cancer, the Veteran asserts that these disabilities 
are related to in-service herbicide exposure.  The record 
reflects that the Veteran served aboard navy ships in the waters 
off the coast of Vietnam, but there is no record of the Veteran 
stepping foot onto the actual soil of Vietnam.  VA regulations 
provide Veterans who served in the Republic of Vietnam with the 
presumption of herbicide exposure due to widespread use of Agent 
Orange and other herbicides during U.S. military operations 
within the country.  This, in turn, allows for the establishment 
of service connection on a presumptive basis for certain disease 
that have been associated with such exposure, including, but not 
limited to diabetes mellitus, type II, and certain types of 
cancers.  VA limits the presumption of exposure to Veterans who 
served on the ground or on the inland waterways of Vietnam, and 
excludes Veterans who served aboard ships operating on Vietnam's 
offshore waters.  This limitation has been upheld by the court 
system, however, it has been established that some offshore U.S. 
navy and Coast Guard ships also operated temporarily on Vietnam's 
inland waterways or docked to the shore; and, certain ships 
operated primarily on the inland waterways rather than offshore.  
Veteran's who served aboard these ships qualify for the 
presumption of herbicide exposure.  Gun line ships, aircraft 
carriers, as well as supply and support ships are collectively 
referred to as the "Blue Water" navy because they operated on 
the blue-colored waters of the open ocean.  Although some Blue 
Water Navy destroyers were involved with enemy interdiction, the 
majority of those operations were conducted by smaller vessels 
based along the coast or within the riving symptoms of South 
Vietnam.  These vessels are collectively referred to as the 
"Brown Water" navy because they operated on the muddy, brown-
colored inland waterways of Vietnam.  In general, patrolling of 
close coastal waters and the larger rivers was conducted by 50-
foot swift boats while patrolling of smaller rivers and waterways 
was carried out by 30-foot river patrol boats.  Although 
operations on the inland waterways of Vietnam were primarily 
conducted by Brown Water Navy and Coast Guard vessels, some 
larger Blue Water Navy vessels periodically entered the inland 
waterways to provide gunfire support or deliver troops or 
destroyers that entered a river such as the Saigon River in the 
southern delta area.  Following these temporary inland waterway 
operations, destroyers would return to patrolling the offshore 
gun line or travel farther out to sea for aircraft carrier escort 
duty.  A number of Blue Water Navy amphibious assault and supply 
vessels also periodically entered inland waterways to deliver 
troops for a combat missions or supplies for units stationed on 
the rivers.  Veterans Benefits Administration Training Letter 10-
06 (September 2010).

VA has determined that U.S Navy and Coast Guard Veterans of 
Vietnam who file disability claims will generally fall into one 
of three categories:  (1) those who served at land based naval 
support facilities, such as the U.S. Naval Support Activities at 
Da Nang, near the DMZ, or Vung Tau, near the Mekong River Delta, 
or with land-based Navy Seabee construction units at various 
locations throughout South Vietnam; (2) those who served with the 
Brown Water Navy aboard patrol and support vessels operating on 
the inland rivers, canals, estuaries, and close coastal waters of 
South Vietnam; or, (3) those who served with the Blue Water Navy 
aboard large ships operating on the open offshore waters of South 
and North Vietnam.  Id.  

Veterans who served on land at a naval support facility or with 
the Brown Water Navy qualify for the presumption of herbicide 
exposure and Veteran's who served aboard the larger patrol 
vessels conducting interdiction missions along the close coastal 
waters operated out of land bases.  So, despite the coastal off-
shore activities, the crew was land based.  This was not the case 
with Blue Water Navy crews who lived aboard their ships.  
Nonetheless, it has been recently established that there are 
cases where the presumption applies to a Blue Water Navy Veteran.  
In order for the presumption of exposure to Agent Orange to be 
extended to a Blue Water Navy Veteran, development must provide 
evidence that the Veteran's ship operated temporarily on the 
inland waterways of Vietnam or that the Veteran's ship docked to 
the shore or a pier.  In claims based on docking, a lay statement 
must be provided.  Although evidence that the Veteran's ship 
docked, along with a statement of going ashore, is sufficient for 
the presumption of herbicide exposure, service aboard a ship that 
anchored temporarily in an open deep water harbor or port is not 
sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and 
Vung Tau are considered extensions of ocean waters and not inland 
waterways.  They are no considered similar to the rivers, canals, 
and estuaries that make up the inland waterway system. Blue Water 
Navy ships occasionally entered these open water harbors and 
anchored temporarily without docking to take on fuel from harbor 
barges.  Sometimes ships would briefly anchor so that ranking 
officers could attend strategy meetings ashore.  In such cases, a 
small board manned by a coxswain would usually ferry the officers 
ashore.  Deck logs and ship's histories will generally not 
provide names of personnel going ashore from anchorage.  However, 
evidence that a claimant served as a coxswain aboard a ship at 
anchorage, along with a statement from the Veteran of going 
ashore, may be sufficient to extend the presumption of exposure.  
Id.  

Finally, claims based on statements that exposure occurred 
because herbicides were stored or transported on the Veteran's 
ship, or that the Veteran was exposed by being near aircraft that 
flew over Vietnam or equipment used in Vietnam, do not qualify 
for the presumption of exposure.  The Army and Joint Services 
Records Research Center (JSRRC) research efforts have been unable 
to provide evidence supporting such claims of shipboard herbicide 
exposure.  Id.  

In this case the Veteran served aboard the USS Samuel N. Moore 
(DD-747) in Vietnam.  Prior to the recent guidance set forth 
regarding development procedures for the RO to follow to 
determine whether the Veteran is entitled to the presumption of 
exposure to herbicides, the RO, in 2007, tried to determine 
whether the Veteran had on-land service in Vietnam.  In a June 
2007 report from JSRRC (formerly known as CURR), it was reported 
that the USS Samuel N. Moore conducted operations as plane guard 
destroyer for the USS Kitty Hawk in the Gulf of Tonkin and 
detached several times from this duty and performed "NGFS" 
operations in the Mekong Delta from January 12 to February 5, 
1966.  Given the foregoing information, there is a possibility 
that the Veteran's ship entered "Brown Water."  This may 
entitle the Veteran to the presumption of exposure to herbicides.  
At the Veteran's personal hearing in August 2010, the Veteran 
testified that he was within a couple of feet of land in Vietnam 
when he brought supplies to shore on a supply boat.  In light of 
the CURR report, the Veteran's testimony, and the additional 
development procedures with respect to determining whether a Navy 
Veteran is entitled to the presumption of herbicide exposure, 
additional development is necessary.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
June 2009.

The Veteran also asserts that his erectile dysfunction, otitis 
externa, and hypertension are secondary to his diabetes mellitus.  
These claims must therefore be deferred pending the outcome of 
the diabetes mellitus claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all pertinent VA records dating from 
June 2009 to the present.  If the Veteran 
identifies additional private treatment 
records pertinent to his claims on appeal, 
the RO should attempt to obtain those records 
provided that authorization is provided.  

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the current nature 
and likely etiology of any low back 
disability.  All indicated tests should be 
completed.  The claims file, including a 
copy of this remand, should be made 
available to the examiner for review in 
conjunction with the examination.  Based on a 
review of the entire record, including, but 
not limited to, the Veteran's STRs, reported 
history and detailed explanation recorded in 
the August 2010 hearing transcript, the 
examiner should opine as to whether it is at 
least as likely as not (a 50 percent or 
higher likelihood) that the Veteran's current 
lumbar spine disability had its onset during 
service or is otherwise related to the 
claimed injuries in-service.  The examiner 
should also comment on whether the objective 
findings on examination are consistent with 
the Veteran's reported history.  The examiner 
should also address whether it is at least as 
likely as not (a probability of 50 percent or 
greater) that the low back disorder is due to 
or caused by the service-connected knee 
disability?  If not, is the low back disorder 
at least as likely as not aggravated (i.e. 
permanently worsened) beyond the natural 
progression by the service-connected knee 
disability? A complete rationale should 
accompany all opinions expressed.

3.  Schedule the Veteran for a VA pulmonary 
examination to determine the current nature 
and likely etiology of any lung disability.  
All indicated tests should be completed.  In 
particular, this should include detailed 
pulmonary function tests including DLCO and 
arterial blood gas.  If such testing is not 
accomplished, a rationale for not doing so 
should be provided.  The claims file, 
including a copy of this remand, should 
be made available to the examiner for review 
in conjunction with the examination.  Based 
on a review of the entire record, including, 
but not limited to, the Veteran's STRs, 
reported history and detailed explanation 
recorded in the August 2010 hearing 
transcript, the examiner should first 
indicate what current pulmonary disabilities 
exist.  Then, the examiner should opine as to 
whether it is at least as likely as not (a 50 
percent or higher likelihood) that the 
Veteran's current pulmonary disability (or 
disabilities) had its onset during service or 
is otherwise related to the claimed 
inhalation injury in-service and/or the 
result of asbestos exposure during service.  
The examiner should also comment on whether 
the objective findings on examination are 
consistent with the Veteran's reported 
history.  A complete rationale should 
accompany all opinions expressed.

4.  Perform all appropriate development to 
determine whether the Veteran had any "Brown 
Water Navy" service in Vietnam for the 
purposes of determining whether the Veteran 
is entitled to the presumption of in-service 
herbicide exposure.  Such development should 
include, but is certainly not limited to, 
checking the new Vietnam Era Navy Ship Agent 
Orange Exposure Development Site and the 
Stressor Verification Site both located on 
the C&P Service Intranet site located under 
Rating Job Aids; and reviewing websites such 
as the official U.S. Navy Dictionary of 
American Naval Fighting Ships (DANFS) website 
and the U.S. Naval Bases & Support Activities 
Vietnam site.  If the above sites do not 
provide the necessary information, then 
contact JSRRC for information on the 
Veteran's ship, and in particular for a 
record of the ship's inland water operations 
or docking, and, if necessary, a review of 
deck logs for the time frame in question.  
(JSRRC has recently agreed to expand its 
research on the ship's history to include 
deck log research.)

5.  After completion of the above 
development, readjudicate the Veteran's 
claims.  If any action taken is adverse to 
the Veteran, he and his representative should 
be furnished a supplemental statement of the 
case, which includes consideration 
of C.F.R. § 3.310 with respect to the 
low back disability,  and afforded an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


